        Case 1:19-cv-03149-KBJ Document 14-1 Filed 05/18/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARTER PAGE,
                Plaintiff,

                v.                                       Case No. 1:19-CV-03149-KBJ

 U.S. DEPARTMENT OF JUSTICE,
                Defendant.


                                    [PROPOSED] ORDER

       Having read and considered plaintiff Carter Page’s Unopposed Motion to Extend Time, it

is this ____ day of __________________, 2020, by the United States District Court for the District

of Columbia, hereby ORDERED:

       1) The Motion is granted; and

       2) The time for Dr. Page to respond to the government’s Partial Motion to Dismiss and for

       Partial Summary Judgment (ECF 9) is extended to and including July 29, 2020.



                                                               U.S. DISTRICT COURT JUDGE
